Citation Nr: 0506962	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1976 to February 1980, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran was afforded a videoconference hearing 
before the BVA in July 2002.  However, the Veterans Law Judge 
who conducted the hearing retired and is no longer employed 
at the BVA.  VA regulations require that the individual who 
conducts the hearing participate in making the final 
determination of the claim.  See 38 C.F.R. § 20.707 (2004).  
Since that individual is not available, the veteran was 
informed of the situation and offered an opportunity to have 
another BVA hearing.  In a response dated in February 2005, 
the veteran indicated that he desired to have another BVA 
videoconference hearing.

In addition, the Board observes that additional evidence has 
been submitted to the Board after the issuance of the most 
recent Supplemental Statement of the Case dated in September 
2004.  The veteran has the right to have that evidence 
considered by the RO as an initial matter and the evidence 
was received without a waiver of initial consideration of 
that evidence by the RO.  Since the case is being returned to 
schedule the veteran for a videoconference, the Board is of 
the opinion that the RO should take that opportunity to 
review that evidence and, if the benefit sought is not 
granted, issue a Supplemental Statement of the Case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should review the evidence 
associated with the claims file after the 
recent Supplemental Statement of the Case 
dated in September 2004.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond.

2.  If the benefit sought is not granted 
following a review of the evidence 
associated with the claims file after the 
recent Supplemental Statement of the Case 
dated in September 2004, the veteran 
should be scheduled for a videoconference 
hearing before a Veterans Law Judge at 
the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




